Notice of Allowability
The Amendment filed 22 March 2021 has been entered.  Claims 27, 43 and 48 have been cancelled.
Claims 1, 4, 6, 7, 9, 12-15, 19-22, 24, 26, 28-30, 36, 44 and 46 are allowed.
The claim objection and rejection of claims 1, 4, 7, 9, 12-15, 19-22, 24, 26-30, 36, 43, 44, 46 and 48 under 35 U.S.C. 112 (a) are withdrawn in light of Applicants’ amendment and remarks filed 22 March 2021.  
Drawings
The drawings filed on 15 October 2015 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
Figure 3 and Figure 15 are missing Y-axis titles.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES

Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 




Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 requires a composition comprising 1% to 2.5% as dry weight, iron.  The closest prior art of record, Martin et al. (a) disclose a composition comprising 10 mM or 20 mM Fe2+ which equates to an iron content of at least 10 times less than claimed.  
Claim 1 also requires the composition releases less than 50 wt% of the total iron content as ferrous iron over the course of one hour in simulated gastric fluid at pH 1.6.  The closest prior art of record, Martin et al. (a) disclose at pH 2 (i.e. gastric conditions) the release of iron from the composition increases enormously.  Martin et al. (b) teaches similar compositions wherein at a pH of 2 more than 50% of the iron is released after one hour.  Martin et al. (a) and Martin et al. (b) do not teach or suggest a protein gel particle which releases iron under gastric conditions (i.e. pH 1.6) at a rate of less than 50% after one hour.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1796